TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00681-CR




Jimmy Duran Lopez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-10-0192, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant Jimmy Duran Lopez seeks to appeal judgments of conviction for
aggravated sexual assault of a child and sexual assault of a child.  The trial court has certified that
(1) this is a plea bargain case and Lopez has no right of appeal, and (2) Lopez waived the right to
appeal.  The appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).
 
                                                                        ___________________________________________
                                                                        Diane M. Henson, Justice
Before Chief Justice Jones, Justices Patterson and Henson
Dismissed for Want of Jurisdiction
Filed:   December 2, 2010
Do Not Publish